Order issued October / , 2012




                                              In The
                                 (Court of Appeals
                           NMI! District a .exas at Dallas
                                      No. 05-11-01093-CV


                       MORRISON SEIFERT MURPHY, INC., Appellant

                                                V.

                                     BUCK ZION, Appellee


                                            ORDER

        The Court GRANTS appellant' s motion for extension of time to file a motion for rehearing.

The motion for rehearing tendered to the Clerk of the Court on September 27, 2012 is deemed filed

as of the date of this order.